          Case 7:18-cr-00625-KMK
          Case 7:18-cr-00625-KMK Document
                                 Document 56
                                          53 Filed
                                             Filed 05/30/20 Page 1
                                                   06/08/20 Page 1 of 1
                                                                   of 1




50 Main Street, Suite 1000                                  Tel: (914) 682-2015
White Plains , NY 10606                                     Cell: (914) 374-2337
Fimil: prinaldolaw@aolcom




                                           May 30, 2020
VIA ECF

Honorable Kenneth M. Karas
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

                Re: United States v. Andrea Grossman
                    18 CR 625(KMK)

Dear Judge Karas:

     I respectfully request that the defendant's sentencing,
currently scheduled for June 25,        2020, be adjourned for
approximately 30 days after the July 6, 2020 sentencing of her co-
defendant, James Spina.     Some of the issues at Mr. Spina' s
sentencing may be relevant to Ms. Grossman and thus I am
requesting that she be sentenced after Mr. Spina.

     Assistant United States           Attorney   Kathryn    Martin       has      no
objection to this request.


                                           Respectfully submitted,

                                           / s / Paul P. Rinaldo

                                           Paul P. Rinaldo

                                                  ~ I_vneu?J_y w4
                                                  ~ 19;                       ao«o
